Citation Nr: 1418234	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for status post meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran appointed the Oklahoma Department of Veterans Affairs as his representative.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issues of entitlement to service connection for left hip and left leg disabilities have been raised by the record in the Veteran's May 2013 videoconference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experiences instability in his already service-connected right knee.  A new VA examination is warranted to evaluate the Veteran's current right knee disability.

In a May 2013 videoconference hearing, the Veteran submitted a December 2012 lay statement from his sister, subsequent to the September 2012 statement of the case.  Additionally, the Veteran testified that he experiences lateral instability in his right knee.  As such, a new VA examination is necessary to evaluate the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent VA medical treatment records, not already on file, from 2008 to the present, and associate them in the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his right knee disability.  The examiner should note in the examination report that the claims folder and the remand have been reviewed, to include the December 2012 lay statement from the Veteran's sister.  All indicated tests and studies should be performed.

Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  The range of motion of the Veteran's right knee disability should be set forth in degrees.

The examiner should further comment on: 

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

b. The examiner should report on whether there is subluxation or lateral instability of the right knee, based on the Veteran's May 2013 videoconference hearing testimony, and if present, indicate whether it is slight, moderate, or severe.  

The terms "slight," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2013).


The examiner must then render an opinion concerning the effect of the Veteran's service-connected right knee disability on his ordinary activity and his ability to procure and maintain employment.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



